Citation Nr: 0916823	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-15 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for non-arteritic ischemic 
optic neuropathy, secondary to service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel

INTRODUCTION

The Veteran had active duty from August 1965 to September 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

A hearing was conducted in Washington, DC, in February 2008; 
the undersigned Veterans Law Judge presided.  The Board 
remanded this case in November 2008 for additional 
evidentiary development.  The case has been returned to the 
Board for further appellate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the Board must again remand the case.

The Board's remand in November 2008 was in pertinent part to 
conduct development to resolve the conflict in the medical 
opinions that were of record.  The first remand instruction 
sentence was to "[s]chedule the Veteran for an examination 
by an ophthalmologist."  The Veteran was given a VA 
examination and an opinion was provided in December 2008.  
However, the examination and opinion were provided by an 
optometrist and not an ophthalmologist.  The Board notes that 
these are different specialists and the Board instructed the 
AMC to have an ophthalmologist provide the examination and 
opinion.  In fact, the examiner specifically brought this 
fact to the AMC's attention, as evidenced by the examiner's 
statement in her report that she was not an ophthalmologist.  
She also stated that when she contacted the AMC about this 
issue, they told her to perform the examination anyway. 
Responding to one of the questions posed by the Board in her 
opinion, the examiner stated, "[t]his question may be better 
answered by an ophthalmologist or neuro-ophthalmologist who 
specializes in these conditions."  

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to insure compliance.  Stegall, supra.  A 
medical opinion by an ophthalmologist or neuro-
ophthalmologist must be obtained.  The Board therefore finds 
that this matter must be remanded again for compliance with 
its instructions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the claims folder to an 
ophthalmologist for an opinion.  The 
examiner should review the record and 
entire claims file thoroughly, including 
copies of the November 2008 Board remand 
and this remand.  Ask the examiner to 
provide opinions as to the following:

a.  What is the likelihood (i.e., 50 
percent probability or greater) that 
any current eye disorder was caused by 
the Veteran's service-connected 
diabetes mellitus?

b.  If diabetes mellitus did not cause 
any current eye disorder, what is the 
likelihood (i.e., 50 percent 
probability or greater) that it 
aggravated the eye disorder or caused 
it to increase in disability, over and 
above the degree of disability existing 
prior to the aggravation?  State the 
amount of aggravation in objective 
terms, to the extent possible.

The examiner's report should discuss the 
conflicting medical opinions that are 
already of record in detail and, to the 
extent possible, should explain any 
contrary opinions.  The examiner's 
opinions should be supported by adequate 
rationale.

2.  Then, again consider the claim for 
service connection for non-arteritic 
ischemic optic neuropathy, secondary to 
service-connected diabetes mellitus.  If 
the Veteran's claim is not granted to his 
satisfaction, furnish him and his 
accredited representative with a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before re-turning the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

